The plaintiff declared upon, and proved, the following special contract, to wit:
"MARCH 20th, 1854.
"We do hereby hire to the High Shoals Mining and Manufacturing Company, the following negro slaves, to wit: Dick (and fourteen others, named,) for the term of one year from this date, for the sum of two thousand four hundred dollars. Witness our hands and seals."
                            JAMES W. OSBORNE,          [seal.] EMMOR GRAHAM,              [seal.] FREDERICK GOODELL, Agent,  [seal.]
They further proved, that the High Shoals Mining and Manufacturing Company was a corporation, and that Frederick Goodell was its agent at the time of the execution of the contract.
The plaintiffs contended, that the legal construction of the paper was, that it was a hiring by the defendant, through their agent, Goodell, from the plaintiffs, Osborne and Graham. *Page 178 
The Court intimated an opinion, that the parties to the contract, by its proper construction, were, The High Shoals Mining and Manufacturing Company on the one part, and Emmor Graham, James W. Osborne, Frederick Goodell, or his principal, the High Shoals Mining and Manufacturing Co., on the other, and that plaintiffs could not recover on it.
In submission to which opinion, the plaintiffs took a nonsuit and appealed.
We differ from his Honor as to the proper construction of the contract. The parties to it were the plaintiffs on the one part, and The High Shoals Mining and Manufacturing Company on the other. It is true, Goodell, as agent, executes the instrument offered in evidence, and affixes thereto his private seal, so that it did not become the covenant of the company. Still it was evidence of a contract on its part, for the breach of which, an action of assumpsit will lie, it being proved that Goodell was the agent of the company. Angel and Ames on Corporations, 334.
The same point was presented at this term, in Taylor v. SchoolCommittee, (ante, 98.) The committee being a corporation was sued in assumpsit, the evidence of which, was a deed executed by the individuals composing the committee, each of whom had affixed his private seal. Although the case went off on another point, that question was yielded.
PER CURIAM,                 Judgment reversed, and a venire de novo. *Page 179